FILED
                            NOT FOR PUBLICATION                             DEC 06 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



ERIC KENNETH DUNGAN,                             No. 11-17992

               Petitioner - Appellant,           D.C. No. 2:10-cv-01191-DAD

  v.
                                                 MEMORANDUM *
RON BARNES, Warden,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Dale A. Drozd, Magistrate Judge, Presiding

                            Submitted October 25, 2012 **


Before:        HUG, FARRIS, and LEAVY, Circuit Judges.

       California state prisoner Eric Kenneth Dungan appeals pro se from the

district court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have

jurisdiction under 28 U.S.C. § 2253, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Dungan contends that insufficient evidence was presented at trial to support

his conviction for second degree murder. We agree with the district court that the

state court’s determination that sufficient evidence supported Dungan’s conviction

was not contrary to, or an unreasonable application of, Jackson v. Virginia, 443

U.S. 307, 318-19 (1979), or “based on an unreasonable determination of the facts”

in light of the state court record. 28 U.S.C. § 2254(d)(1) & (2); see Harrington v.

Richter, 131 S. Ct. 770, 785 (2011); Juan H. v. Allen, 408 F.3d 1262, 1275 n.13

(9th Cir. 2005).1

      AFFIRMED.




      1
           Dungan’s May 4, 2102, unopposed motion to supplement the record is
granted.